Citation Nr: 0427374	
Decision Date: 10/04/04    Archive Date: 10/12/04	

DOCKET NO.  02-14 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic bowel 
disorder. 

2.  Entitlement to an evaluation in excess of 30 percent for 
gastroesophageal reflux disease (GERD). 

3.  Entitlement to an evaluation in excess of 10 percent for 
a right ankle sprain with arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June to July 1986, 
and from January 1987 to December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision issued by 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the issues now on appeal.  It is 
noted that this rating decision actually granted the veteran 
an increased evaluation for GERD from 10 to 30 percent, 
effective from the date of his claim in November 1999.  

In June 2004, the veteran submitted a private medical record 
to the RO which the RO forwarded to the Board, because the 
veteran's claims folder was held at the Board pending 
appellate review.  The veteran did not waive initial RO 
consideration of this record.  Although in general the Board 
may not consider relevant evidence submitted in support of a 
claim until the RO has first considered such evidence, the 
Board finds that this medical record is not particularly 
relevant to any pending claim because it simply provides 
generic medical information on the usual causes of and 
treatment for vomiting and esophagitis (heartburn).  The 
record submitted does not address actual clinical observation 
or treatment or evaluation of the veteran.  It would be a 
disservice to the veteran to return his appeal to the RO for 
initial consideration of a record which can have no bearing 
on the outcome of his appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Private medical records note a suspicion of irritable 
bowel syndrome in 1994, and later note "functional" bowel 
disorder.

3.  There is a complete absence of any clinical evidence of a 
chronic bowel disorder at any time during service, and no 
competent evidence on file that relates a functional bowel 
disorder, if any, to any incident, injury or disease of 
active service.

4.  Gastroesophageal reflux disease results in persistently 
recurrent epigastric distress with occasional dysphagia, 
pyrosis and regurgitation, but the evidence on file does not 
show that the veteran has chronic symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health. 

5.  The veteran's right ankle has no more than moderate 
limitation of motion without ankylosis or malunion of the os 
calcis or astragalus, and there is not objective evidence of 
significant flare-ups with increased symptoms.  


CONCLUSIONS OF LAW

1.  A chronic bowel disorder was not incurred or aggravated 
in active military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  The criteria for an evaluation in excess of 30 percent 
for gastroesophageal reflux disease have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.114, 
Diagnostic Code 7346 (2003).

3.  The criteria for an evaluation in excess of 10 percent 
for a right ankle sprain with arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Plate II, Diagnostic Codes 5003, 5010, 5270, 5271, 5273 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  The Veterans Claims Assistance Act of 2000 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate claims.

A review of the claims folder reveals that the RO notified 
the veteran of the enhanced duties to assist and notify in 
March 2001, prior to the issuance of the rating decision on 
appeal in July 2001.  This initial notification explained the 
evidence necessary to substantiate the veteran's claims and 
informed the veteran of the evidence that it was still 
necessary that he submit to substantiate those claims.  The 
veteran was also offered assistance in the collection of any 
evidence which he might reasonably identify.  The veteran was 
subsequently notified of the reasons and bases that his 
claims were denied, and the laws and regulations governing 
those claims, in the rating decision on appeal in July 2001, 
and in statements of the case issued in June 2002, November 
2002, and February 2004.  He was informed of the regulations 
implementing VCAA in the June 2002 statement of the case.  

During the lengthy pendency of this appeal, the veteran was 
provided VA examinations which are adequate for rating 
purposes and all records of the veteran's treatment with VA 
were collected for review.  Additionally, VA attempted to 
collect private medical evidence identified by the veteran 
and multiple copies of records of the veteran's private 
treatment were collected and included in the claims folder.  
The veteran does not argue, nor does the evidence on file 
reveal, that there remains additional relevant evidence which 
has not been collected for review and, in February 2004, the 
veteran waived his right to additional time for submitting 
evidence.  

The Board finds that the veteran has been informed of the 
evidence which he must present and the evidence which VA 
would collect on his behalf, and that the duties to assist 
and notify under VCAA have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Service Connection-Law and Regulation:  Service connection 
may be established for disability resulting from disease or 
injury suffered in the line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Chronic Bowel Disorder:  The veteran's service medical 
records contain no complaint, finding, treatment, or 
diagnosis of a chronic bowel disability at any time during 
his active military service.  The veteran was once noted 
during service in November 1991 to have diarrhea, but this 
was attributed to antibiotics.  In his initial claim for VA 
compensation filed in July 1993, some 18 months after service 
separation, the veteran did not mention or claim a chronic 
bowel disorder.  At the time of a personal hearing at the RO 
in May 1994, the veteran did not mention a bowel disorder.  

A June 1994 VA examination noted the veteran's initial 
findings of GERD and a review of the medical treatment for 
that disorder failed to include any findings or diagnosis of 
a chronic bowel disorder in the early 1990's.  The June 1994 
VA examination itself was negative for a chronic bowel 
disease.  Treatment records from the University of Texas 
Health Center first noted a suspicion of irritable bowel 
syndrome in February 1994.  In March 1994, however, the 
veteran was noted to have possible hemorrhoids with 
irritation causing bleeding.  In the later 1990's, private 
treatment records occasionally refer to a probable 
"functional" bowel disease.  Multiple VA examinations, 
however, from the late 1990's to present have failed to 
result in any confirmed diagnosis of a chronic bowel disorder 
or irritable bowel syndrome.

There is an absence of a clearly confirmed chronic bowel 
disorder for the veteran in the medical evidence on file.  
Assuming, without conceding, that the veteran has irritable 
bowel syndrome or a functional bowel disease, the first 
findings of such disorder are made years after he was 
separated from service and are in no way clinically related 
to any incident, injury or disease of active service.  The 
veteran's single episode of diarrhea attributable to 
antibiotics during service is not evidence of bowel disease, 
and the service medical records are otherwise entirely silent 
for chronic bowel disease.  In the absence of evidence of a 
confirmed clinical diagnosis of a chronic bowel disorder at 
present or, if shown at present, that such disorder is 
causally related to the period of the veteran's active 
military service, the claim must be denied.  

Law and Regulation-Increased Ratings:  The Schedule for 
Rating Disabilities (Schedule) will be used for evaluating 
the degree of disability in claims for disability 
compensation.  The provisions of the Schedule represent the 
average impairment in earning capacity in civil occupations 
resulting from those disabilities, as far as can be 
determined.  Separate diagnosed codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

When an unlisted disability is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  
38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or to 
pain supported by adequate pathology.  38 C.F.R. § 4.40.

As regards the joints, factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight bearing.  For 
the purpose of rating disability from arthritis, the ankle is 
considered a major joint.  38 C.F.R. § 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, established by 
X-ray finding, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of a specific joint is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is applicable for each major joint under Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5003.

Ankylosis (bony fixation) of either ankle, depending upon the 
favorability of the angle of fixation, warrants from 20 to 
40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  
Limitation of motion of the ankle which is moderate warrants 
a 10 percent evaluation, and which is marked warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Malunion of the os calcis or astragalus with 
moderate deformity warrants a 10 percent evaluation, and with 
marked deformity warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5273.  

Normal range of ankle motion is from 20 degrees of upward 
dorsiflexion to 45 degrees of downward plantar flexion.  
38 C.F.R. § 4.71, Plate II.  

Because there is not separate diagnostic criteria for 
evaluation of gastroesophageal reflux disease, GERD is 
routinely rated by analogy to hiatal hernia.  38 C.F.R. 
§ 4.20.  

GERD which causes persistently recurrent epigastric distress 
with dysphagia, pyrosis and regurgitation, accompanied by 
substernal or arm or shoulder pain, which is productive of 
considerable impairment of health warrants a 30 percent 
evaluation.  GERD which results in symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health warrants a 60 percent evaluation.  
38 C.F.R. § 4.114, Diagnostic Code 7346.  

Gastroesophageal Reflux Disease:  Based upon findings made 
during service, the veteran was granted service connection 
for GERD with a 10 percent evaluation, effective from the 
date of his initial claim for that disability in July 1993.  
Consistent with his current claim, the veteran was granted an 
increased evaluation from 10 to 30 percent, made effective 
from November 1999.  The appeal continues.  

A VA examination in April 1998 noted that the veteran's 
weight was stable.  The veteran believed that occasional 
tightness in his chest was related to GERD.  There was a 
slight tenderness present in the upper midepigastric area of 
the abdomen.  The diagnosis was GERD with probable gastritis.

A May 2000 private consultation for GERD noted that the 
veteran denied any dysphagia or odynophagia.  He also denied 
weight loss, fever, chills, jaundice, nausea or vomiting.  He 
complained of abdominal cramping and occasional loose stools 
but denied any bloody diarrhea or melena.  

A May 2001 VA examination reported the veteran's complaints 
of abdominal fullness, heartburn, and occasional vomiting, 
but no evidence of bleeding.  The veteran reported that his 
symptoms were gradually getting worse.  He weighed 
175 pounds, which was a ten-pound gain over the last year.  
Based upon the examination, the physician wrote that the 
veteran was moderately incapacitated from GERD, which was 
getting worse.  It was this examination which resulted in the 
veteran being granted an increase from 10 to 30 percent.  

Records of the veteran's treatment at the Marshall Regional 
Medical Center in Marshall, Texas, showed treatment over the 
last several years for a variety of problems unrelated to the 
issues presently on appeal, but he veteran was occasionally 
seen for GERD.  In December 2001, he sought emergency room 
treatment for a foreign body in his throat.  He had been 
eating noodles at home and had a sudden feeling of pressure 
in his throat as he tried to swallow.  After appearing at the 
emergency room, the veteran vomited and a foreign body was 
expelled and the differential diagnosis was an esophageal 
spasm with a foreign body.  Other occasions of the veteran 
seeking treatment at the emergency room at this facility were 
unrelated to GERD.  

In September 2003, the veteran was provided a VA examination.  
Although he reported having been seen on several occasions in 
the last year for chest pain found related to GERD, the 
associated private treatment records discussed above did not 
corroborate this statement.  The previous episode of a 
foreign body lodged in the esophagus was discussed and is 
corroborated in the private medical records as detailed 
above.  The veteran reported that his weight fluctuated 
between 160 and 175 pounds and had remained stable for the 
last several years.  The veteran reported dysphagia and 
epigastric pain, primarily at night when prone.  He denied 
having hematemesis or melena.  He reported daily reflux or 
regurgitation.  He reported daily nausea and vomiting two or 
three times per week.  Physical examination showed the 
abdomen to be soft and round with positive bowel sounds in 
four quadrants.  The veteran was tender to palpation in the 
epigastric area, but there was not guarding or rebound 
tenderness and no visible pulsations and no ventral hernia.  
The diagnosis was GERD.  

A December 2003 upper gastrointestinal series with barium 
showed swallowing without difficulty.  The esophagus was 
satisfactory.  There was gastric reflux on the water 
siphonage test.  The stomach filled in a satisfactory manner 
and the pylorus appeared satisfactory.  There was a small 
roughened and slightly irritable duodenal cap.  The remainder 
of the duodenum filled satisfactorily.  The impression was 
gastric reflux and duodenitis.

The veteran was most recently provided a VA examination in 
January 2004.  The veteran's claims folder was made available 
for review by the VA physician.  Examination revealed that 
the veteran had gastric reflux and duodenitis.  This 
physician further wrote that the veteran's GERD did not cause 
duodenitis.  He wrote that they were two separate conditions 
and that there was no recognized association between gastric 
reflux and duodenitis in medical literature.  The physician 
suspected that the veteran's duodenitis might be caused by 
pain medication or possible anti-inflammatory medication 
which the veteran took for his back.  

The evidence on file certainly supports the award of the 
currently assigned 30 percent evaluation for the veteran's 
service-connected GERD.  The veteran is shown to have chronic 
gastroesophageal reflux with chronic epigastric distress with 
dysphagia, pyrosis and regurgitation productive of 
considerable impairment in his health.  Occasional vomiting 
is also noted.  

A careful and thorough review of all of the private and VA 
clinical records on file, including multiple VA examinations, 
does not, however, show that the veteran has significant 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or any other 
symptom combinations productive of severe impairment of 
health.  The veteran has specifically denied passing blood 
from the mouth (hematemesis) or rectum (melena) during 
clinical treatment and examination.  There is no finding of 
acute or chronic anemia.  At no time is the veteran 
demonstrated to have any material loss of weight.  The 
preponderance of the evidence on file reveals that the 
veteran more nearly approximates the criteria for the 
currently assigned 30 percent evaluation.  A preponderance of 
the evidence on file is against a conclusion that the 
veteran's service-connected GERD collectively results in 
symptom combinations which produce a severe impairment of his 
overall health.  

Right Ankle:  The veteran sprained his right ankle during 
service and, based upon that evidence and VA X-ray 
interpretation in October 1993 of post-traumatic changes, 
service connection was established in a December 1993 rating 
decision.  A 10 percent evaluation has been in effect from 
July 1993.  

An April 1998 VA X-ray study revealed intact cortical margins 
with adequate osseous density.  The ankle mortise was 
adequately preserved.  There was a small spur on the side of 
the medial malleolus, possibly the result of an old injury.  
The interpretation was "minor abnormality."  VA examination 
the same month recorded that the veteran had normal muscle 
strength with no sign of atrophy to muscles in the lower 
extremities.   He was able to walk on his heels and toes and 
ambulated with a normal gait.  He did not have any location 
severity, frequency of any muscle pain, stiffness, or muscle 
weakness, and there was no particular symptoms that were 
alleviated or precipitated by any activities.  The veteran 
did complain of some stiffness of the right ankle.  There had 
been no fractures and it was noted that X-ray studies 
performed in 1995 had been normal.  There were no signs of 
arthritis.  He had good range of motion with flexion upward 
to 116 degrees and extension downward to 60 degrees.  He had 
normal range of right ankle motion and normal strength.  The 
veteran denied any foot problems.  Under diagnoses, this 
physician wrote that the veteran had no residual problems 
from an old sprain.

VA orthopedic examination in May 2001 revealed that the ankle 
had 25 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  The ankle joint had free inversion and eversion.  

There is on file a considerable amount of private medical 
records from facilities in Texas and these records contain 
documentation and treatment for various problems, but there 
is a notable absence of any complaints, findings or treatment 
for the veteran's right ankle.  

An August 2003 VA X-ray study of the right ankle, in three 
views, was interpreted as revealing no bone or joint 
abnormality, and the impression was a normal right ankle.  VA 
examination the following month in September 2003, included 
the veteran's complaint of having increases in pain, two or 
three times per month, precipitated by prolonged standing, 
jumping or walking.  The veteran did not use a cane or 
crutches or corrective shoes and although he had been issued 
an ankle support, he did not wear it.  Examination revealed 
no constitutional symptoms of inflammatory arthritis.  The 
right ankle was without evidence of edema, effusion, 
instability, tenderness, redness, heat, abnormal movement or 
guarding.  There was no bony deformity.  Pulses were two 
plus.  There was no callous formation or skin break down or 
unusual shoe wear pattern that would indicate abnormal weight 
bearing.  Dorsiflexion was to 22 degrees and plantar flexion 
was to 30 degrees.  The diagnosis was a 1987 ankle sprain 
with chronic pain.

The preponderance of the evidence of record is against an 
evaluation in excess of 10 percent for the veteran's right 
ankle sprain.  It is noteworthy that, although some X-ray 
studies have been interpreted as revealing a spur on the side 
of the medial malleolus, other more recent X-rays have been 
interpreted as essentially showing a normal ankle with no 
arthritic changes.  

Additionally, all clinical evidence on file consistently 
reveals not more than a moderate limitation of motion.  VA 
examination in April 1998 showed full and normal range of 
motion consistent with 38 C.F.R. § 4.71, Plate II.  Normal 
range of motion was also identified in VA examination in May 
2001.  In September 2003, there was normal ankle 
dorsiflexion, but plantar flexion was noted to be 30 of a 
maximum of 45 degrees.  Accordingly, during the pendency of 
this appeal, limitation of motion most nearly approximates 
and is fairly characterized by not more than a moderate 
limitation of motion.  No clinical evidence on file shows or 
approximates that the veteran has marked limitation of motion 
for the next higher 20 percent evaluation.  

Additionally, the next higher 20 percent evaluation is not 
warranted based on other potentially applicable schedular 
criteria in that no clinical evidence documents that the 
veteran has ankylosis of the right ankle joint or any form of 
malunion of the os calcis or astragalus with marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5273.  

Although the veteran has most recently complained of having 
routine flare ups, there is a complete absence of objective 
clinical evidence which in any way corroborates or supports 
the veteran's complaints.  Repeated VA examinations failed to 
reveal any form of right ankle edema, effusion, instability, 
tenderness, redness, heat, abnormal movement or guarding.  
These examinations instead document that the veteran has 
normal innervation and muscle strength and gait without 
interference in ordinary locomotion and weight bearing.  
There is an absence of competent evidence of objective 
pathology of the right ankle which would warrant an increased 
evaluation based upon subjective complaints of occasional or 
routine flare ups of right ankle pain.


ORDER

Entitlement to service connection for a chronic bowel disease 
is denied.

Entitlement to an evaluation in excess of 30 percent for 
gastroesophageal reflux disease is denied.

Entitlement to an evaluation in excess of 10 percent for 
right ankle sprain with arthritis is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



